Title: To Thomas Jefferson from John Mason, 10 June 1801
From: Mason, John
To: Jefferson, Thomas


               
                  Dear Sir
                  George Town 10th. June 1801
               
               Some time agoe in conversation I took the Liberty of suggesting to you, the propriety of placing one or two more Magistrates, than there are now, in the Country part of the Counties of Alexandria & Washington, & now make use of your permission to give in this way the Information I have acquired on that Subject.
               In the country part of that Section of Washington County which was formerly Montgomery County and which lies above & round Geo Town for 3 or 4 miles, there is but one Magistrate, appointed under the new System, Mr Belt—it appears to be the general Sentiment that there ought to one more resident in that neighbourhood, it so happens that there exists a Scarsity of respectable Men thereabout that whole Section of Country furnishes but three, Mr Belt who is appointed, Mr Isaac Pearce, & Mr. Abner Cloud, and that all three of those Gentn. are republican’s—so that there is really no choice as to politics Mr Pearce I think would make the best Magistrate, he is a very independant and respectable Farmer, and I am persuaded would give general Satisfaction—
               In all the County of Alexandria, the Town excepted, there is resident but one of the lately appointed Magistrates, Mr. Darnes a republican, and a very good Man; this District too, being made up cheifly of large Tracts of Land & tenantes, affords but little choice—there is however a Mr. Presly Gunnell who lives in the north western angle, and well located as to the convenience of the Inhabitants, who is a well informed independant & respectable Man, a Farmer on his own Lands and a very good Republican, he would make, there can be no doubt, a very good Magistrate and I think his appointment would be approved by All
               I am also told that in that part of the County of Washington which lies on the other side of the eastern Branch there is but one Magistrate, Mr Thos. addison I should think one more could be useful there, but for this I beg leave to refer you to Mr Hanson or Dr. Baker who are better acquainted in that Neighbourhood than I am—
               With great Respect I am Sir Your very Obt Hl St
               
                  
                     J Mason
                  
               
            